Case: 1:18-cv-00786-JG Doc #: 24 Filed: 12/17/18 1 of 14. PageID #: 591



 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO

                            :
LINDA M. HINES,             :                                      CASE NO. 1:18-cv-786
                            :
      Plaintiff,            :
                            :
                                                                   OPINION & ORDER
vs.                         :
                                                                   [Resolving Docs. 20, 21]
                            :
UNUM LIFE INSURANCE COMPANY :
OF AMERICA,                 :
                            :
      Defendant.            :
                            :



 JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          Plaintiff Linda Hines seeks benefits payments under a long-term disability plan

 issued and administered by Defendant Unum Life Insurance Company of America

 (“Unum”). Defendant Unum denied Hines’ long-term disability benefits application and

 denied Hines’ subsequent decision appeal. In its denial, Unum claims that the benefits

 plan does not cover her vision disability because her disability resulted from a pre-existing

 condition.

          The parties agree that the Unum Plan gives its administrator discretion to determine

 benefit rights. The parties filed motions for judgment on the administrative record.1

          For the following reasons, the Court REVERSES Unum’s benefits denial.




          1
            Sealed Administrative Record, Doc. 14. The parties filed their opening briefs on August 13, 2018. Pl.’s
 Opening Br., Doc. 20; Def.’s Opening Br., Doc. 21. The parties filed responsive briefs on September 10, 2018. Pl.’s
 Opp. to Def.’s Opening Br., Doc. 22; Def.’s Opp. to Pl.’s Opening Br., Doc. 23.
Case: 1:18-cv-00786-JG Doc #: 24 Filed: 12/17/18 2 of 14. PageID #: 592
 Case No. 1:18-cv-786
 Gwin, J.

                                           I. Background

 A. The Plan

        Defendant Unum issued and administered a long-term disability group policy for

 Plaintiff Hines’ former employer (the “Plan”). Plaintiff Hines makes a claim for disability

 benefits under that Plan.

        The Plan does not give disability benefits for disabling conditions that received

 medical treatment during the three-month period before the employee became covered

 under the Plan. Plaintiff Hines became disabled six months after Plan coverage. She

 became disabled because of anisometropia, a neurologic condition where the brain

 becomes unable to mesh the separate images given by each eye.

        Within the three-month window period before coverage began, Plaintiff Hines

 received right-eye cataract surgery. She says that she successfully completed the cataract

 surgery and the cataract condition did not disable her and did not cause the later

 anisometropia condition that disabled her. Unum argues that the anisometropia condition

 is somehow related to Hines’ cataract surgery.

        With this decision, this Court decides whether Unum abused its discretion when it

 found that the cataract condition that required the September 4, 2013, cataract surgery

 caused, contributed to, or resulted in the anisometropia condition.

        The Plan tells insureds that it “does not cover any disabilities caused by, contributed

 to by, or resulting from your . . . pre-existing condition.”2 Under the Plan, “You have a pre-

 existing condition if:

               - you received medical treatment, consultation, care or services including

        2
            Doc. 14-2 at 27.
                                                 -2-
Case: 1:18-cv-00786-JG Doc #: 24 Filed: 12/17/18 3 of 14. PageID #: 593
 Case No. 1:18-cv-786
 Gwin, J.

                    diagnostic measures, or took prescribed drugs or medicines in the 3
                    months just prior to your effective date of coverage; and

                   - the disability begins in the first 12 months after your effective date of
                     coverage.3

 The parties agree that Hines’ anisometropia visual processing condition began in the

 first 12 months of Hines’ coverage date. The Court necessarily needs decide if

 sufficient evidence supported Unum’s decision that the cataract condition caused or

 contributed to the anisometropia condition.

         Repeating, Hines became disabled within 12 months of the effective coverage date.4

 This Court needs decide whether Unum abused its discretion when it found that during the

 three-month period before coverage, Hines “received medical treatment, consultation, care

 or services, including diagnostic measures,” that caused, contributed to, or resulted in her

 disabling condition. This three-month “look-back period” ran from August 13, 2013 to

 November 12, 2013.

 B. Plaintiff Hines’ Medical History

         Plaintiff Hines had a slowly developing cataract condition. More in the right eye

 than the left eye. The right-eye developing cataract diminished her right-eye vision.5

         Cataract surgery is a common medical procedure. Nothing fancy. In recent years,

 cataract ophthalmologist have tailored the replacement lenses to correct near-sightedness

 and far-sightedness.

         After testing Plaintiff Hines for the best refractory correction, Plaintiff underwent a



         3
             Id.
         4
           Plaintiff Hines’ coverage started on November 13, 2013, and her disability commenced on June 12, 2014.
 Doc. 14-1 at 251, 312.
         5
           Doc. 14-1 at 203.
                                                         -3-
Case: 1:18-cv-00786-JG Doc #: 24 Filed: 12/17/18 4 of 14. PageID #: 594
 Case No. 1:18-cv-786
 Gwin, J.

 September 4, 2013 surgery to remove the cataract right-eye lens and replace it with a

 monovision intraocular lens.6 Hines’ surgeon replaced her right lens with a lens corrected

 to allow reading. Hines’ left eye remained uncorrected for reading and able to be used for

 distance vision.

        Plaintiff Hines experienced some minor post-surgical issues, but these were

 temporary.7 Her doctor reported that she was “doing fine”8 and Plaintiff returned to work.

 The post-surgery appointments continued until November 26, 2013.9 After almost three

 months post-surgery, Hines’ right-eye lens implant was stable and well-centered.10

        Four months later, on April 10, 2014, Plaintiff saw another physician associated

 with her eye surgeon for redness and pain in her right eye.11 The doctor reported that the

 symptoms appeared benign; Plaintiff’s ocular exam was “normal” and her retinal exam

 showed no abnormalities.12 Concerning her vision, Plaintiff said that she was “bothered by

 [her] vision in glasses;” her doctor suggested retrying contact lenses.13

        Eight months after surgery and on May 14, 2014, Plaintiff first complained about

 blurred vision and difficulty fusing the images from her two eyes.14 She had not

 complained regarding an anisometropia condition before. The doctor diagnosed her

 condition as anisometropia.15



        6
            Doc. 14-1 at 206–207.
        7
            See generally Doc. 14-1 at 207–17.
        8
            Id.
        9
          Doc. 14-1 at 216–17.
        10
           Doc. 14-1 at 216, 218.
        11
           Doc. 14-1 at 218–19.
        12
             Id.
        13
             Id.
        14
             Doc. 14-1 at 48–52.
        15
             Doc. 14-1 at 48–52.
                                                 -4-
Case: 1:18-cv-00786-JG Doc #: 24 Filed: 12/17/18 5 of 14. PageID #: 595
 Case No. 1:18-cv-786
 Gwin, J.

        As Plaintiff’s other doctors had done since at least August 13, 2013, this doctor also

 noted that Plaintiff had an early left-eye cataract.16 No treatment had been recommended

 to date, and a month earlier Plaintiff had reported that the left-eye developing cataract did

 not cause her any difficulties with daily living activities.17 The May 14, 2014 new doctor

 stated that Hines might require left-eye cataract surgery at an unspecified future time.18

        On June 5, 2014, Plaintiff applied for short-term disability leave benefits,19 which

 did not have a look-back period. Unum granted her application.20 June 11, 2014 marked

 her last work day.

        Plaintiff’s condition worsened in the following months. She applied for long-term

 disability benefits. Defendant Unum denied her benefits application on October 31,

 2014,21 and it upheld that decision on appeal on December 15, 2014.22

        In denying Hines’ disability application, Unum found Plaintiff Hines disabled from a

 left-eye cataract and anisometropia. Unum said that the Plan coverage excluded her left-

 eye cataract as a pre-existing condition because she received consultation or diagnostic

 services for it during the look-back period.

        Regarding the anisometropia, Unum’s denial said that Hines did not qualify for

 coverage because the anisometropia was a pre-existing condition that had been diagnosed

 and treated during the look-back period. After Hines’ appeal, Unum said anisometropia




        16
           Doc. 14-1 at 48–52.
        17
           Doc. 14-1 at 218.
        18
           Doc. 14-1 at 51.
        19
           Doc. 14-1 at 54.
        20
           Doc. 14-1 at 62–63.
        21
           Doc. 14-1 at 250–54.
        22
           Doc. 14-1 at 311–314.
                                                -5-
Case: 1:18-cv-00786-JG Doc #: 24 Filed: 12/17/18 6 of 14. PageID #: 596
 Case No. 1:18-cv-786
 Gwin, J.

 was a pre-existing condition because “[t]he results of the [right-eye cataract surgery with

 monovision intraocular lens implantation] produced monovision resulting in the diagnosis

 of anisometropia.”23

                                                   II. Legal Standard

          The Employee Retirement Income and Security Act (“ERISA”) governs the Plan. The

 Plan vested the administrator, Unum, with discretion to decide benefits eligibility and

 construe the Plan terms. Thus, the Court reviews the benefits denial under an arbitrary and

 capricious standard.24

          Under the arbitrary and capricious standard, the Court “uphold[s] the plan

 administrator’s decision if it [was] the result of a deliberate, principled reasoning process

 and supported by substantial evidence.”25 The Court reviews only the evidence available

 to Unum at the time it made the benefits decision.26

                                                     III. Discussion

          The Court considers whether Unum’s benefits denial was arbitrary and capricious.

          Plaintiff Hines argues that Unum used numerous improper criteria to reach the

 conclusion that the Plan excluded Plaintiff’s disabling anisometropia condition from

 coverage. Plaintiff also argues that her early-stage left-eye cataract was not a disabling




          23
               Doc. 14-1 at 313.
          24
               Schwalm v. Guardian Life Ins. Co. of Am., 626 F.3d 299, 308 (6th Cir. 2010).
          25
               Shaw v. AT & T Umbrella Ben. Plan No. 1, 795 F.3d 538, 547 (6th Cir. 2015) (internal quotation marks and
 citation omitted).
           26
              Corey v. Sedgwick Claims Mgmt. Servs., Inc., 858 F.3d 1024, 1027 (6th Cir. 2017) (citations omitted).
 Because Plaintiff Hines does not bring a procedural challenge to the benefits decision, the Court rejects Defendant
 Unum’s attempt to introduce evidence about Plaintiff Hines’ lawsuit against the doctor who performed her surgery, which
 Unum did not consider in its decisions. See Moss v. Unum Life Ins. Co., 495 F. App'x 583, 597 (6th Cir. 2012)
 (explaining that district courts are confined to the record before the plan administrator unless evidence is offered in
 support of a procedural challenge to the administrator’s decision) (citation omitted).
                                                             -6-
Case: 1:18-cv-00786-JG Doc #: 24 Filed: 12/17/18 7 of 14. PageID #: 597
 Case No. 1:18-cv-786
 Gwin, J.

 condition. She also argues that her anisometropia (disabling condition) was not a pre-

 existing condition and that her right-eye cataract did not cause her disabling anisometropia

 condition.

        The Court agrees with Plaintiff Hines and addresses her arguments in turn.

 A. The Evidence Does Not Show that Plaintiff’s Left-Eye Cataract Was a Disabling
    Condition

        Defendant Unum argues that Plaintiff’s early-stage left-eye cataract disabled the

 Plaintiff and that the Plan excluded it from coverage as a pre-existing condition. No

 substantial evidence, however, supports Unum’s conclusion that the left-eye cataract was a

 disabling condition. Unum summarizes Hines’ medical records as showing only: “[Medical

 Records received] for 8/13/2013 – 4/10/14 with notes of trace cataract in her left

 eye . . . and there was note of a trace cataract in her left eye.” (Emphasis added).27

        Accordingly, because the left-eye cataract could not serve as a basis for denying

 Plaintiff’s benefits application, the Court need not decide whether the Plan would have

 excluded it from coverage as a pre-existing condition.

        Unum relies on the short-term disability benefits form for its conclusion that the left-

 eye cataract was a disabling condition. Unum says that Plaintiff’s doctor reported an

 “anisometropia” primary diagnosis and “cataract left” secondary diagnosis,28 meaning that

 both were Plaintiff’s disabling condition.

        The short-term disability form, however, is confusingly written.29 The form did not

 clearly ask Plaintiff’s doctor what condition made Plaintiff unable to work. And Unum’s


        27
           Doc. 14-1 at 15.
        28
           Doc. 14-1 at 51.
        29
           Doc. 14-1 at 51–52.
                                               -7-
Case: 1:18-cv-00786-JG Doc #: 24 Filed: 12/17/18 8 of 14. PageID #: 598
 Case No. 1:18-cv-786
 Gwin, J.

 follow-up questionnaire—which does clearly ask this question—elicited an unambiguous

 response: only the anisometropia rendered her unable to work.

        Q: What are the specific physical and/or cognitive findings on which you are
        basing your decision [to continue to advise Hines to remain out of work
        beyond August 22, 2014]?

        A: Anisometropia30

 Concerning Plaintiff’s then-existing restrictions and limitations, her doctor also responded

 by describing anisometropia symptoms: “Visual impairment both near and dist[ance]. The

 problem is using both eyes together. No stereo vision.”31

        Because the substantial evidence does not show that Plaintiff’s left-eye cataract

 disabled her, Plaintiff’s benefits could not be denied because of her early left-eye cataract,

 even if had been a pre-existing condition.

 B. The Evidence Does Not Support Unum’s Decision that Anisometropia Was a Pre-
    Existing Condition

        No substantial evidence supports Unum’s decision that Plaintiff Hines’

 anisometropia was a pre-existing condition not covered by the Plan. By relying on eye

 refraction measurements that Plaintiff’s doctor had recorded before her surgery during the

 look-back period, the first Unum reviewer improperly attributes an “anisometropia”

 diagnosis to Plaintiff’s doctor by arbitrarily conflating the literal definition of anisometropia

 and its usual meaning in the medical context.

        “Anisometropia” literally means a difference in refractive power between the right

 eye and left eye. Because individuals rarely have perfect vision in both eyes, most people




        30
             Doc. 14-1 at 69.
        31
             Doc. 14-1 at 69.
                                                -8-
Case: 1:18-cv-00786-JG Doc #: 24 Filed: 12/17/18 9 of 14. PageID #: 599
 Case No. 1:18-cv-786
 Gwin, J.

 have some refractive differences between their eyes. As a result, doctors typically use the

 term “anisometropia” to denote symptomatic anisometropia—that is, when the refractive

 differences result in the brain’s inability to fuse the separate images from the two eyes.

 Notably, Unum administrators and doctors, including the first Unum reviewer, seem to

 recognize that the term usually denotes symptomatic anisometropia, where the brain is

 unable to fuse images.32

          Records showing unequal refractive power do not, standing alone, support any

 finding that Plaintiff had earlier trouble fusing images or earlier trouble seeing double. As

 noted, most people have some degree of anisometropia. Additionally, the whole point of

 the monovision surgery was to create these differences in refraction.

          The brain usually adapts in a short time to refractive differences between eyes,

 allowing a person to successfully use one eye for close-up vision and the other for distance

 vision. This was the expected result for Plaintiff. Plaintiff and her doctor had chosen the

 monovision intraocular lens implant because Plaintiff had tested a monovision contact lens

 before the surgery without any difficulty.33

          Unum’s reviewer wrongly concluded that, because Plaintiff’s eyes had unequal

 refractive power between her eyes that Plaintiff’s anisometropia had been diagnosed during

 the look-back period.34 Also using this misleading meaning, the reviewer concluded that,

 because the surgery was meant to improve Hines’ overall vision (by removing the right-eye



           32
              For example, in the first reviewer’s first response, he stated, “This resulted in symptomatic anisometropia as
 the result of the brain's inability to fuse images from the right and left eye into coherent stereo vision.” Doc. 14-1 at 234.
 Unum’s appeal decision states, “In the case of anisometropia, the brain does not use both eyes together and two images
 are seen.” Doc. 14-1 at 313.
           33
              See, e.g., Doc. 14-1 at 303 (“A contact lens had been tried for monovision and the insured was pleased.”).
           34
              Doc. 14-1 at 243.
                                                              -9-
Case: 1:18-cv-00786-JG Doc #: 24 Filed: 12/17/18 10 of 14. PageID #: 600
 Case No. 1:18-cv-786
 Gwin, J.

 cataract), the surgery also was meant to address her anisometropia.35

        Using the term’s proper meaning, the evidence actually supports the opposite

 conclusion. Despite regular appointments since August 2013, the first time doctors report

 that Plaintiff has anisometropia or any difficulty fusing images is May 21, 2014.36 This is

 six months after the look-back period, and nine months after Plaintiff’s right-eye cataract

 surgery. The anisometropia was not a pre-existing condition and thus cannot justify the

 benefits denial.

 C. The Evidence Does Not Show that Plaintiff’s Anisometropia (Disabling Condition)
    Resulted from Her Right-Eye Cataract (Pre-Existing Condition)

        Defendant Unum argues that Plaintiff’s right-eye cataract surgery during the look-

 back period produced monovision that resulted in Plaintiff’s anisometropia, and thus that

 the Plan excluded her anisometropia as a pre-existing condition.37 The substantial

 evidence, however, does not show that Plaintiff’s anisometropia (disabling condition)

 “result[ed] from” her right-eye cataract (pre-existing condition). There is a distinction

 between a pre-existing condition resulting in a disabling condition and an unexpected

 complication arising after a pre-existing condition treatment resulting in a disabling

 condition.

        The right-eye cataract (pre-existing condition) could not have directly caused the

 anisometropia. The September 4, 2013 surgery successfully removed Plaintiff’s bad right-

 eye lens.

        Rather, Unum says the surgery initiated the causal chain. This is an important


        35
           Doc. 14-1 at 242–43.
        36
           Doc. 14-1 at 50–52.
        37
           Doc. 14-1 at 398.
                                               -10-
Case: 1:18-cv-00786-JG Doc #: 24 Filed: 12/17/18 11 of 14. PageID #: 601
 Case No. 1:18-cv-786
 Gwin, J.

 distinction. The surgery cannot be a pre-existing condition; it is at most only a necessary

 consequence of the right-eye cataract pre-existing condition.38 Replacing the bad lens with

 a monovision lens, however, was not even a necessary component of that surgery. And

 Plaintiff’s later difficulties with the monovision—difficulties fusing the eyes’ images into

 one—can hardly be said to have been a foreseeable consequence of her right-eye cataract.

          There are limits to the chain of causation.39 The substantial evidence shows that the

 causal relationship between the right-eye cataract (pre-existing condition) and the

 anisometropia (disabling condition) is too attenuated.

          Plaintiff’s doctors reasonably expected that Plaintiff’s brain would adapt to the

 monovision produced by her replacement lens. People usually neuro-adapt to monovision

 (using one eye for close-up vision and the other eye for distance vision) after a short

 period.40 It also appeared that Plaintiff would indeed adapt, given that Plaintiff’s trial-run

 with the monovision contact lens had left her very satisfied.41 Plaintiff’s monovision

 troubles do not appear to be a reasonably foreseeable consequence of treating the right-eye

 cataract.

          As important, Plaintiff Hines’ anisometropia did not show up in the immediate

 months following the September 4, 2013, surgery.




          38
             See Fought v. UNUM Life Ins. Co. of Am., 379 F.3d 997, 1000–01, 1008–10 (10th Cir. 2004) (per curiam),
 abrogated on other grounds by Metro. Life Ins. Co. v. Glenn, 554 U.S. 105, 116–17 (2008). Glenn rejected Fought’s
 burden-shifting approach applicable when plan administrators operated under an inherent conflict of interest. See
 Holcomb v. Unum Life Ins. Co. of Am., 578 F.3d 1187, 1192–93 (10th Cir. 2009).
          39
             See Fought, 379 F.3d at 1000–01, 1008–10 (explaining in a case with very similar policy terms that because
 surgery is not a pre-existing condition, but at most a necessary consequence of a pre-existing condition, the causal
 relationship question becomes a matter of line-drawing).
           40
              See Doc. 14-1 at 234 (“Therefore, one eye will give near vision and the other eye will give far vision. The
 brain usually accommodates to this after a relatively short time.”).
           41
              See, e.g., Doc. 14-1 at 303 (“A contact lens had been tried for monovision and the insured was pleased.”).
                                                            -11-
Case: 1:18-cv-00786-JG Doc #: 24 Filed: 12/17/18 12 of 14. PageID #: 602
 Case No. 1:18-cv-786
 Gwin, J.

        After surgery, Plaintiff Hines appeared to be “doing well” and she returned to work.

 Although she experienced some initial complications, after November 26, 2013 Plaintiff

 did not meet with doctors for over four months.

        May 14, 2014—more than eight months after the surgery—marked the first time that

 Plaintiff complained to a doctor that she was experiencing blurry vision and trouble fusing

 images together.

        The substantial evidence does not support Unum’s decision to deny Plaintiff’s

 benefits based upon some argument that Plaintiff’s anisometropia (disabling condition)

 resulted from her right-eye cataract (pre-existing condition), and thus was excluded under

 the Plan.

        In sum, because the substantial evidence does not support any of the three reasons

 on which Unum could have denied Plaintiff’s benefits application, its benefits denial was

 arbitrary and capricious and must be reversed.

 D. Attorney’s Fees and Costs

        The Court considers Plaintiff Hines’ request for attorney’s fees and costs under 29

 U.S.C. § 1132(g)(1).

        In determining whether to grant this award, the Court evaluates “(1) the degree of

 the opposing party’s culpability or bad faith; (2) the opposing party’s ability to satisfy an

 award of attorney’s fees; (3) the deterrent effect of an award on other persons under similar

 circumstances; (4) whether the party requesting fees sought to confer a common benefit on

 all participants and beneficiaries of an ERISA plan or resolve significant legal questions




                                               -12-
Case: 1:18-cv-00786-JG Doc #: 24 Filed: 12/17/18 13 of 14. PageID #: 603
 Case No. 1:18-cv-786
 Gwin, J.

 regarding ERISA; and (5) the relative merits of the parties’ positions.”42 “No single factor is

 determinative.”43

          Weighing all the factors, the Court finds that they justify an attorney’s fees and costs

 award for Plaintiff Hines. Unum is a large insurance company that can satisfy the award.

 Plaintiff Hines has prevailed. The relative merits of the parties’ positions are not

 particularly close, especially considering Unum’s inherent conflict of interest as the payor

 and benefits eligibility decider.

          The record does not offer a smoking gun revealing Unum’s bad faith, but several

 factors add up to reveal Unum’s duty to pay fees. Unum inaccurately represented

 physician statements,44 omitted potentially relevant medical information,45 and followed up

 with reviewers in such a way as to suggest that they “try again.”46 The Unum reviewers’

 ambiguous evaluation responses generate even more concern. They largely dance around

 the questions without providing a principled, reasonable answer and explanation.47 And


          42
             Brown v. United of Omaha Life Ins. Co., 661 F. App'x 852, 861 (6th Cir. 2016) (citation omitted).
          43
             Id. (citation omitted).
          44
             See, e.g., Doc. 14-1 at 242–43 (incorrectly imputing an anisometropia diagnosis to Plaintiff’s doctor using
 flawed reasoning).
          45
               See, e.g., Doc. 14-1 at 226 (acknowledging that Plaintiff Hines complained about seeing flashes of crescent
 lights on November 26, 2013 (after the look-back period and before the anisometropia disability) but failing to mention
 that this was related to Hines’s posterior retinal detachment diagnosis). Plaintiff says that no Unum employee mentioned
 the posterior retinal detachment diagnosis at any point during the claim process.
            46
               Doc. 14-1 at 233–34, 241–43. In response to the Unum doctor’s response that Plaintiff’s visual problems
 resulted from the September 4, 2013 surgery, Unum then asked for a clarifying response concerning whether the visual
 problems were causally related to a condition that the surgery was intended to treat. Doc. 14-1 at 233–34, 241–43. The
 Unum doctor then responded differently. He provided a clear “yes” answer, but then curiously gave an explanation that
 provided no support for a causal relationship. Doc. 14-1 at 241–43.
            47
               See supra note 46. The first reviewer provided the following explanation to the follow up question seeking
 clarification as to whether there was a causal relationship between symptoms treated during the look-back period and
 Plaintiff’s disabling condition. The reviewer uses the two meanings of “anisometropia” in the same paragraph without
 clarification. And despite answering “yes” to the causation question, the reviewer provides no indication that there was
 actually a causal relationship, as opposed to a temporal one:
            Current lack of capacity is based on anisometropia. Ms. Hines had a right eye lens implant on 09/04/2013 for
            correction of a significant right eye cataract and to improve overall vision, including anisometropia. However,
            vision is now worse. Uncorrected right eye acuity is now 20/400 and there persists lack of capacity to use both
            eyes together resulting in no stereo vision. This degree of anisometria is commonly associated with headaches
                                                            -13-
Case: 1:18-cv-00786-JG Doc #: 24 Filed: 12/17/18 14 of 14. PageID #: 604
 Case No. 1:18-cv-786
 Gwin, J.

 yet Unum was still able to cherry-pick language and carry on with its preferred course of

 action.

           An attorney’s fee award would effectively deter Unum and other insurance

 companies from similar conduct going forward. The litigated issues are common in ERISA

 benefits denial cases.

           The fourth factor weighs against Plaintiff because she did not confer a common

 benefit on all Plan participants or resolve significant legal questions regarding ERISA.

           Overall, these considerations support an award to Plaintiff Hines for attorney’s fees

 and costs, in addition to the benefits amount owed to her under the Plan.

                                                 IV. Conclusion

           For the reasons stated, the Court REVERSES Unum’s benefits denial and AWARDS

 Plaintiff Hines reasonable attorney’s fees and costs.

           IT IS SO ORDERED.


 Dated: December 17, 2018                                    s/         James S. Gwin
                                                             JAMES S. GWIN
                                                             UNITED STATES DISTRICT JUDGE




          and significant eye discomfort.
 Doc. 14-1 at 328. The Unum appeal reviewer provided a similarly unhelpful response. The only causal explanation was:
 “The results of the procedure produces monovision resulting in the diagnosis of anisometropia.” Doc. 14-1 at 303.
                                                        -14-
